NO. 07-02-0508-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 MARCH 21, 2003
                         ______________________________

                        COVENANT HOSPITAL PLAINVIEW
                      FKA METHODIST HOSPITAL PLAINVIEW

                                                      Appellant

                                           v.

                                    BRIAN CARTY

                                               Appellee
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

             NO. B31197-0011; HON. EDWARD B. NOBLES, PRESIDING
                      _______________________________

                             ORDER OF ABATEMENT
                        _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Covenant Hospital Plainview fka Methodist Hospital Plainview (appellant) appeals

the October 28, 2002 judgment of the 242nd District Court of Hale County. This court has

received notice from appellant’s counsel that appellee has filed a voluntary petition as

debtor under Chapter 7 of the United States Bankruptcy Code. Said notice included a file-
marked copy of said petition. Pursuant to 11 U.S.C. § 362, any further action in this

appeal is automatically stayed.

      Under these circumstances, and for administrative purposes, this appeal is removed

from the docket of this Court and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted or that the Court may otherwise proceed with

the disposition of the cause.

      Accordingly, the appeal is abated.



                                               Per Curiam



Do not publish.




                                           2